DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an electrical steel sheet" in lines 1 and 3.  Is the second instance referring back to the first instance? If so please clarify. 
Claim 2 recites the limitation “an electrical steel sheet” and “an adhesive insulating coating” in lines 1-2. Is this referring back to an electrical steel sheet and an adhesive insulating coating introduced in claim 1? Or a new electrical steel sheet and adhesive insulating coating are being introduced? 
Claim 3 recites the limitation “an electrical steel sheet” and “an adhesive insulating coating” in lines 1-2. Is this referring back to an electrical steel sheet and an adhesive insulating 
Claim 4 recites the limitation “an electrical steel sheet” and “an adhesive insulating coating” in lines 1-2. Is this referring back to an electrical steel sheet and an adhesive insulating coating introduced in claim 1? Or a new electrical steel sheet and adhesive insulating coating are being introduced? 
Claim 5 recites the limitation “an electrical steel sheet” and “an adhesive insulating coating” in lines 1-2. Is this referring back to an electrical steel sheet and an adhesive insulating coating introduced in claim 1? Or a new electrical steel sheet and adhesive insulating coating are being introduced? 
Claim 6 recites the limitation “an electrical steel sheet” and “an adhesive insulating coating” in lines 4-5. Is this referring back to an electrical steel sheet and an adhesive insulating coating introduced in claim 1? Or a new electrical steel sheet and adhesive insulating coating are being introduced? 
Claim 7 recites the limitation “an electrical steel sheet” and “an adhesive insulating coating” in lines 1-2. Is this referring back to an electrical steel sheet and an adhesive insulating coating introduced in claim 1? Or a new electrical steel sheet and adhesive insulating coating are being introduced? 
Claim 8 recites the limitation “an electrical steel sheet” and “an adhesive insulating coating” in lines 4-5. Is this referring back to an electrical steel sheet and an adhesive insulating coating introduced in claim 1? Or a new electrical steel sheet and adhesive insulating coating are being introduced? 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuko Nakagawa (WO 2015/029828) (hereinafter Nakagawa) (English equivalent US Pub. NO.: 2016/0230024 A1 is used).
Regarding claim 1, Nakagawa anticipates a method of manufacturing an electrical steel sheet with an adhesive insulating coating (¶0029), the method comprising:
applying a coating material to at least one side of an electrical steel sheet (¶0029), the coating material containing (a) an aqueous epoxy resin (¶0046), (b) a high-temperature hardening crosslinking agent in an amount of 30 parts by mass or less with respect to 100 parts by mass of the aqueous epoxy resin, in terms of solid content (¶0080-¶0082), (c) metal oxide particles (¶0086-¶0089), and (d) a solvent (¶0045); and
baking the coating material under a condition of a peak steel sheet temperature of 150 °C or more and less than 230 °C (¶0095).

Regarding claim 3, Nakagawa anticipates wherein a content of (c) the metal oxide particles in the coating material in terms of solid content is less than 0.1 parts by mass with respect to 100 parts by mass of the aqueous epoxy resin (¶0088 and ¶0090 –notice metal oxide can be 0 part or optional which is less than 0.1 parts by mass).
Regarding claim 5, Nakagawa anticipates wherein a content of (c) the metal oxide particles in the coating material in terms of solid content is less than 0.1 parts by mass with respect to 100 parts by mass of the aqueous epoxy resin (¶0088 and ¶0090 –notice metal oxide can be 0 part or optional which is less than 0.1 parts by mass).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuko Nakagawa (WO 2015/029828) (hereinafter Nakagawa) (English equivalent US Pub. NO.: 2016/0230024 A1 is used) as applied to claims 1-3 and 5 above, and further in view of UHM et al. (US Pub. No.: 2016/0121421 A1) (hereinafter UHM).
Regarding claims 4 and 6-8 Uhm discloses a method of manufacturing a stacked electrical steel sheet. The method comprising stacking plurality of electrical steel sheets (1) (Fig. 3) and thereafter pressing and welding (heating) plurality of electrical steel sheets stacked along with copper shims (20) to obtain final product (¶0027-¶0029; Fig. 3A- 3B). The benefit of doing so would have been to manufacture an electrical steel sheet laminated core having reduced core loss and improved strength. Uhm is silent about limitations of claims 1, 2, 3 and 5. 
Nakagawa anticipates a method of manufacturing an electrical steel sheet with an adhesive insulating coating (¶0029), the method comprising:
applying a coating material to at least one side of an electrical steel sheet (¶0029), the coating material containing (a) an aqueous epoxy resin (¶0046), (b) a high-temperature 
baking the coating material under a condition of a peak steel sheet temperature of 150 °C or more and less than 230 °C (¶0095). The benefit of doing so would have been to comprise steel sheets with excellent in interlaminar insulation resistance after being kept at high temperatures and have low compressibility under compressive stress at high temperatures.
It would have been obvious to a person of ordinary skill in the art at the time of invention to insulate the electrical steel sheet as taught by Nakagawa within the method of manufacturing a stacked electrical steel sheet as taught by Uhm. The benefit of doing so would have been to comprise steel sheets with excellent in interlaminar insulation resistance after being kept at high temperatures and have low compressibility under compressive stress at high temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746